Citation Nr: 1509866	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increase in a 40 percent rating for residuals of a traumatic brain injury with memory loss.  

3.  Entitlement to an increase in a 10 percent rating for a posttraumatic headache disorder.  

4.  Entitlement to an increase in a 10 percent rating for peripheral sensory neuropathy of the right leg.  

5.  Entitlement to an increase in a 10 percent rating for nerve damage of the left leg.  





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1987 to March 1992; January 1993 to January 1996; August 1997 to April 1998; March 2001 to November 2001: and from January 2003 to November 2004.  He also had additional service in the Army Reserve and Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that denied an increase in a 50 percent rating for PTSD; denied an increase in a 40 percent rating for residuals of a traumatic brain injury with memory loss; denied an increase in a 10 percent rating for a posttraumatic headache disorder; denied an increase in a 10 percent rating for peripheral sensory neuropathy of the right leg (peripheral sensory neuropathy on the right leg in the right medial cutaneous nerve distribution); and denied an increase in a 10 percent rating for nerve damage of the left leg.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

In VA Form 9s, received in February 2013, the Veteran requested a Board videoconference hearing.  In August 2014, the Veteran was notified that he was scheduled for a hearing before the Board in October 2014 at the Newark, New Jersey RO.  

In a statement received in October 2014, the Veteran requested that his Board videoconference hearing be rescheduled because he had relocated to Florida in November 2013 due to financial issues.  The Veteran stated that he did not receive the August 2014 letter regarding his scheduled hearing until October 2014 and that, therefore, he only had a two-week window to request that his hearing be rescheduled.  

As the Veteran has requested a Board videoconference hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, this case is REMANDED for the following action:  

Schedule the Veteran for a Board videoconference hearing at his local RO, which may now be in Florida.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

